DETAILED ACTION
Claims 1-8, 12-15, and 17-24 are pending in the application. Claims 9-11, and 16 have been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 6, filed 06/29/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
3.  	Claims 1-8, 12-15, and 17-24 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An image capture device comprising: 
  	a lens mounted on a body of the image capture device; 
  	an image sensor mounted within the body, behind the lens and configured to capture images based on light incident on the image sensor through the lens; and 
  	a dispersion structure around a perimeter of the lens on an external surface of the body, wherein the dispersion structure includes gaps sized to cause capillary action to move water away from the lens, from a first edge of the dispersion structure to a second edge of the dispersion structure, in which an outer surface of the lens has a radial hydrophobicity gradient from a center of the lens to the perimeter of the lens.”

    	The closest prior art of record relied upon is Nomura (US 8,425,058 B2) disclosing an optical unit with a water repellent system surrounding the lens of the system for removing water away from the lens. However, the prior art, taken alone or in combination with another, fails to teach a dispersion structure around a perimeter of the lens on an external surface of the body, wherein the dispersion structure includes gaps sized to cause capillary action to move water away from the lens, from a first edge of the dispersion structure to a second edge of the dispersion structure, in which an outer surface of the lens has a radial hydrophobicity gradient from a center of the lens to the perimeter of the lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697